Citation Nr: 0305653	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-36 878A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a rectal polyp 
disorder.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from October 
1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In September 1999, the Board reopened the claim for service 
connection for a rectal polyp disorder and denied the claim 
on the basis that it was not "well grounded."  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  This new law did away 
with the requirement that a claim be "well grounded."  See 
38 U.S.C.A. § 5107 (West 2002).  Consequently, the Court 
vacated the Board's September 1999 decision and remanded the 
matter.  

In October 2001, the Board remanded the case for further 
development.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The evidence of record at the time of the January 1955 
denial of service connection for rectal polyps by the RO did 
not show a current disability manifested by colon polyps or 
evidence which connected such a disability to disease or 
injury incurred or aggravated during his active military 
service.  

3.  The evidence received since the January 1955 denial of 
service connection for rectal polyps by the RO does not show 
a current disability manifested by colon polyps nor does the 
evidence connect such a disability to disease or injury 
incurred or aggravated during his active military service.  

4.  The veteran does not have a rectal polyp disorder.  

5.  Any lower gastrointestinal tract disorder the veteran may 
now have is not etiologically related to the colon polyp 
found in service.  


CONCLUSION OF LAW

A chronic rectal polyp disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  Further, implementing 
regulations have been published.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Except for amendments 
not applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  See 66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as the VCAA letters of July 
and December 2002, notified the veteran of the evidence 
necessary to substantiate the claim, the evidence, which had 
been received, and the evidence to be provided by the 
claimant.  The July 2002 and December 2002 letters covered 
the need for evidence of a current disability and for 
evidence which connected the current disability to disease or 
injury in service.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and medical opinions 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, the appellant has not asserted 
that the case requires further development or action under 
VCAA or its implementing regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements, all of which must be met to establish entitlement.  
There must be current disability; there must be disease or 
injury during service, and there must be a nexus or 
connection relating the current disability to the disease or 
injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Of particular significance in this case is the need for 
competent evidence of a current disability.  While a lay 
witness may report symptoms he experiences, a diagnosis of a 
current disability must come from a medical professional with 
the requisite training and experience to make such a 
diagnosis.  See 38 C.F.R. § 3.159(a) (2002).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Summarized simply, the 
evidence must establish that the claimant has the disability 
he is claiming and the medical diagnosis is the most 
probative evidence in this regard.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service medical records  The service medical records show 
that internal hemorrhoids were treated in April, May, and 
June 1954.  In June 1954, proctoscopy revealed a large 
pedunculated polyp on the posterolateral wall, 5 to 8 
centimeters above the anus.  It was removed and determined, 
on pathological study, to be an adenomatous polyp of the 
rectum.  There was follow up treatment in June, July and 
August 1954.  A July 1954 proctoscopy, 10 inches up the 
sigmoid, disclosed a normal anus and anal ring, as well as a 
small clot at the site of the previous polyp removal.  The 
veteran's abdomen and viscera, anus and rectum were normal on 
examination for separation from active service, in August 
1954.  

Post Service Evidence  In November 1954, VA found a small 
polyp of the rectal mucosa, approximately 5 centimeters above 
the anorectal junction.  It was excised.  The diagnosis was 
adenomatous polyp of the rectum, surgically treated, 
improved.  

The RO denied service connection for rectal polyps in January 
1955, noting that the basic condition was developmental in 
origin and not a disability under law.  

The next medical records consist of VA treatment notes from 
April to October 1985 and in June 1986; they do not reflect 
and complaints, findings or diagnoses involving the lower 
gastrointestinal tract.  

A summary of a November 1986 VA hospitalization shows that 
the veteran underwent a colonoscopy.  A mass was found at 40 
centimeters and biopsied.  The diagnosis was colon polyps.  

In a letter, dated in July 1988, M. C. Smith recounted the 
veteran being wounded in a bunker explosion, in service.  
There was no evidence as to polyps.  

VA clinical notes from December 1989 to October 1991 reflect 
complaints and treatment for hemorrhoids and diverticulosis.  
There were no findings or diagnoses of rectal polyps.  

Private health records cover the period from June 1994 to 
March 1996 and cover treatment for various problems.  In June 
1994, an adenomatous rectal polyp was considered and there 
was a note to schedule a flexible sigmoidoscopy.  In October 
1994 and April 1995, an adenomatous rectal polyp was 
considered and there were notes to schedule a colonoscopy.  
The report of a private colonoscopy, by Raymond L. Bell, 
M.D., in May 1995, contains an impression of diverticula 
disease.  The report notes a history of colon polyps and 
specifies that no polyps were noted.  The impression was 
status post polypectomy.  In October 1995, there was 
indicated to be a history of an adenomatous polyp.  In 
January 1996, Barry A. Warner, D.O., detailed disorders not 
at issue.  Physical examination was unremarkable and the 
pertinent impression was status post colonic polyp removal 25 
years ago.  In March 1996, there was reported to be a history 
of benign rectal polyps.  

VA examination of the veteran's anus and rectum in December 
1996 led to a diagnosis of asymptomatic rectum and anus with 
no active disease.  

At his RO hearing in February 1997, the veteran testified 
that symptoms were treated in service and that he had surgery 
at a VA facility after service.  He reported seeing blood in 
his stool, once in a while, after the surgery.  He stated 
that he currently had itching and swelling, for which a 
doctor prescribed suppositories.  He said that Dr. Bell 
examined him with a scope and found "some small ones."  

Copies of VA clinical notes dated from December 1988 to 
November 1997 were received in April 1998.  The veteran was 
briefly hospitalized for a colonoscopy in April 1992.  There 
were multiple diverticula in the sigmoid colon.  The history 
of colon polyps was noted and it was specified that none were 
found.  VA clinical notes of May 1997 show the veteran 
complained of burning and itching around the rectum.  

Copies of private medical records dated from October 1991 to 
March 1998 were received in April 1998.  In addition to 
copies already of record, discussed above, a July 1996 note 
indicates that pararectal puritis was resolved.  There was 
also a diagnosis of diverticular disease - stable.  Stable 
diverticular disease was again noted in October 1996.  In 
February 1997, there was a complaint of soreness around the 
rectum.  There were no relevant findings.  However, the 
assessment was adenomatous rectal polyps and it was indicated 
that the veteran would be referred to Dr. Bell for removal.  
There is no indication that the veteran was actually referred 
to Dr. Bell, although there was another assessment of 
adenomatous rectal polyps, without supporting findings, in 
June 1997.  There was no reference to polyps or other lower 
gastrointestinal tract disorder in the subsequent notes of 
October 1997, December 1997 and March 1998.  

The report of the January 1999 VA examination shows the 
veteran's history and records were reviewed.  It was noted 
that a small adenomatous polyp was removed from the hepatic 
flexure in October 1998.  The doctor expressed the opinion 
that this was unrelated to the polyps noted in 1954.  The 
doctor explained that adenomatous changes could occur in 
virtually anybody and it was not known to be related to an 
isolated polyp occurring in the rectum or anus.  

VA clinical records from January 1999 to March 2002 do not 
reflect the presence of colon polyps.  

In November 2002, the veteran was examined by VA.  His claims 
folder and medical records were reviewed.  Previous 
colonoscopy results were discussed.  The doctor concluded 
that there was no evidence of any polyp disorder of the 
rectum currently and there was none in 1998.  He expressed 
the opinion that the hepatic flexure polyp seen in 1998 was 
not a rectal polyp and was not in any way related to disease 
that could be caught or acquired in service.  

Analysis  As a lay witness, the veteran is capable of 
testifying as to what he actually sees or experiences.  He 
can testify that he has itching or burning sensations or that 
he observes blood in his stools.  38 C.F.R. § 3.159(a)(2) 
(2002).  However, he does not have the medical expertise, or 
equipment, to determine what is going on inside his bowels.  
He is not able to distinguish polyps, diverticula, 
hemorrhoids, or other lesions.   He is not able to diagnosis 
polyps, diverticula, hemorrhoids, or other lesions.  He does 
not have the medical training and experience to provide a 
competent nexus opinion linking polyps, diverticula, 
hemorrhoids, or other lesions to the symptoms he reports.  
38 C.F.R. § 3.159(a)(1) (2002).  Therefore, the veteran's 
numerous assertions that he has a disability as a result of 
colon polyps in service, are not competent evidence.  Cf. 
Gregory v. Brown, 8 Vet. App. 563 (1996).  

When the claim was denied in 1955, the veteran did not have 
polyps in his colon, they had been removed and there was no 
evidence of any residual disability.  Since that time, there 
is no evidence from any competent source that the veteran has 
polyps in his colon.  He reports that Dr. Bell told him there 
were some small ones.  In fact, Dr. Bell's report is in 
evidence and it shows that there were some small diverticula.  
This highlights the problem in this case.  It appears that 
the veteran, as a lay witness, can not distinguish polyps 
from diverticula, hemorrhoids or other lesions.  In his 
arguments, he is essentially bundling all his lower 
gastrointestinal disorders into one and asserting that 
because he had some sort of lower gastrointestinal 
disturbance (polyps) in service, any lower gastrointestinal 
disturbance he now has must be related.  There is no 
competent medical evidence to support this proposition.  
There was no such evidence in 1955; there is no such evidence 
now.  We note that VA has considered the question and has 
obtained medical opinions.  The medical opinions on the 
January 1999 and November 2002 specifically provided 
competent medical evidence that the veteran's current lower 
gastrointestinal problems were not related to the colon 
polyps treated in 1954.  There were a couple of notations in 
recent private medical records to the effect that the veteran 
had adematous polyps of the colon.  However, there were no 
findings and no follow up on later clinical records.  It is 
clear that these recent notations of polyps are records of 
history provided by the veteran and not actual medical 
observations.  Such history provided by the veteran, and 
these clinical notes, are no better than the veteran's claim 
and do not establish a current disability.  Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  In summation, the evidence in 1955 did not show 
current disability or link the disability to service, and the 
evidence submitted since the 1955 denial does not show a 
current colon polyp disability or link such a disability to 
service.  Consequently, the claim remains denied.


ORDER

Service connection for a rectal polyp disorder is denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.





 

